 1 McGREGOR W. SCOTT
   United States Attorney
 2 STEVEN S. TENNYSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Email: Steven.Tennyson2@usdoj.gov
   Attorneys for Petitioner
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,
                                                         NO. 2:19-CV-2472-MCE-DB
11                                 Plaintiff,

12                          v.                           PETITIONER’S REQUEST FOR
                                                         CONTINUANCE OF ORDER TO SHOW
13   KENNETH KRISTENSEN and SUSAN                        CAUSE HEARING AND ORDER
     KRISTENSEN,
14                                                       Current Hearing Date:
                                  Defendants.
15                                                       Date: January 24, 2020
                                                         Time: 10:00 a.m.
16                                                       Ctrm: 27, 8th Floor
                                                         Judge: Deborah Barnes
17
                                                         Requested Hearing Date:
18
                                                         Date: February 28, 2020
19                                                       Time: 10:00 a.m.
                                                         Ctrm: 27, 8th Floor
20                                                       Judge: Deborah Barnes

21

22          Petitioner, the UNITED STATES OF AMERICA, hereby requests that the Court grant a
23 continuance of the Order to Show Cause Hearing Re: Tax Summons Enforcement currently scheduled

24 for January 24, 2020 at 10:00 a.m. in Courtroom 27 before the Honorable Deborah Barnes. In Support

25 of this request, Petitioner states as follows:

26          1.      As set forth in the attached declaration, the United States has diligently attempted to
27 serve process on Respondents Kenneth Kristensen and Susan Kristensen (the “Kristensens”), since the

28 entry of the Order to Show Cause.

                                                          1
      REQUEST TO CONTINUE ORDER TO SHOW
      CAUSE HEARING
 1          2.     Using IRS official records, Revenue Officer Brown has verified the Kristensens’

 2 probable address and then attempted to effectuate service on the Kristensens’ at that address four times.

 3          3.     Additional time is needed in effectively serve the Kristensens and if necessary, move for

 4 leave to conduct service by alternative means.

 5          4.     A proposed Order is submitted herewith.

 6 Dated: January 13, 2020                               Respectfully submitted,
 7                                                       MCGREGOR W. SCOTT
                                                         United States Attorney
 8

 9
                                                 By:       /s/ Steven S. Tennyson
10                                                       STEVEN S. TENNYSON
                                                         Assistant U.S. Attorney
11

12                                                       Attorneys for Petitioner
                                                         United States
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                        2
      REQUEST TO CONTINUE ORDER TO SHOW
      CAUSE HEARING
 1                                                  ORDER

 2          On December 16, 2019, the Court entered an Order to Show Case re Tax Summons Enforcement

 3 and scheduled a hearing for January 24, 2020. Petitioner, the United States, now seeks an extension of

 4 time to serve the summons on Respondents, Kenneth Kristensen and Susan Kristensen. As the United

 5 States has attempted to serve the Kristensens four times unsuccessfully, the Court finds good exist exists

 6 to continue the hearing. Accordingly, it is hereby ORDERD that:

 7          1.     Petitioner’s Motion to Enforce Tax Summons is vacated from the Court’s January 24,

 8 2020 law and motion calendar and shall be placed on the Court’s February 28, 2020 law and motion

 9 calendar.

10 DATED: January 15, 2020                       /s/ DEBORAH BARNES
                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                        1
      REQUEST TO CONTINUE ORDER TO SHOW
      CAUSE HEARING
